DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/22 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Examiner suggests claim 20, line 16 “determine” be rewritten as: --determining--and claim 20, line 18 “display” be rewritten as --displaying-- for consistency.  
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 20
An imaging planning method comprising: 
obtaining a first value of an X-ray dose, a second value of a spatial resolution, and a third value of a contrast-to-noise ratio, based on an X-ray imaging condition of a subject set in a predetermined examination; 
displaying a graph corresponding to a three-dimensional space with a first dimension representing the X-ray dose, a second dimension representing the spatial resolution, and a third dimension representing the contrast-to-noise ratio on a display unit;
displaying an acceptable range of the X-ray dose, the spatial condition, and contrast-to-noise ratio in the graph, the acceptable range being based on information related to a diagnostic reference level corresponding to the predetermined examination, in a manner distinguished from a range other than the acceptable range;
displaying a prediction mark in the graph at a position corresponding to the first value, the second value, and the third value; 
determining whether a position of the prediction mark falls within the acceptable range as a determined result: and 
displaying the determined result.


Analysis:
Claim 20 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
obtaining first second and third values … displaying the obtained values in a graph corresponding to a three dimensional space … displaying an acceptable range of first, second and third values based on a reference level … displaying a prediction mark in the graph at a position corresponding to the first value, the second value, and the third value … determining whether a position of the prediction mark falls within the acceptable range as a determined result  … and displaying the determined result.
 Examiner treats the aforementioned limitations as examples of a “organizing human activity/ mental process” type abstract idea(s). 
In particular, the recited steps of: 
displaying obtained values in a three-dimensional graph; 
displaying an acceptable range of first, second and third values based on a reference level and 
displaying a prediction mark in the graph at a position corresponding to the first value, the second value, and the third value, are considered, in the opinion of the Examiner as sequences of visualizing obtained data. Examiner equates the aforementioned steps as synonymous with a “scientific method1,” a widely accepted method of organizing human (scientific) activity that includes data gathering and analysis.
The additionally recited step(s) of:
 determining whether a position of the prediction mark falls within the acceptable range as a determined result, falls under both the “scientific method” discussed above (analysis) and also represents a sequence that can be carried out in one’s mind (determining).
The final step of: displaying the determined result, is a step within the scientific method wherein after data is analyzed, a conclusion is reached/presented. [Examiner note(s): 
a) the steps of obtaining values of X-ray dose, spatial resolution and contrast-to-noise ratio are considered pre-solution activities or data gathering steps; 
b)  the use of pen and paper and/or calculator does not negate the mental process type judicial exception. Additionally, Examiner is of the opinion that use of pen and paper also meets the recited limitation of “displaying a graph … on a display unit” (see point 10, above) satisfying both the “organizing human activity” and “mental process” type abstract ideas].
Examiner concludes that claim 20 falls under the both the “organizing human activity” and “mental process” type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Independent claim 22
An imaging planning method comprising: 
obtaining a first value of an X-ray dose, a second value of a spatial resolution, and a third value of a contrast-to-noise ratio, based on an X-ray imaging condition of a subject set in a predetermined examination; 
displaying a graph corresponding to a three-dimensional space with a first dimension representing the X-ray dose, a second dimension representing the spatial resolution, and a third dimensions representing the contrast-to-noise ratio; 
displaying an acceptable range of the X-ray dose, the spatial resolution, and the contrast-to-noise ratio in the graph, the acceptable range being based on information related to a diagnostic reference level corresponding to the predetermined examination, in a manner distinguished from a range other than the acceptable range; 
determining whether a position corresponding to the first value, the second value, and the third value in the graph falls within the acceptable range; and 
displaying, when it is determined that the position does not fall within the acceptable range, a mark at a recommended position to which it is recommended that the position is moved.


Analysis:
Claim 22 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
(edited for brevity, see above for full recitation of claim limitations)
obtaining first second and third values … displaying the obtained values in a graph corresponding to a three dimensional space … displaying an acceptable range of first, second and third values based on a reference level … determining whether a position corresponding to the first value, the second value, and the third value in the graph falls within an acceptable range … and displaying, when it is determined that the position does not fall within the acceptable range, a mark at a recommended position to which it is recommended that the position is moved.
 Examiner treats the aforementioned limitations as examples of a “organizing human activity/ mental process” type abstract idea(s). 
In particular, the recited steps of: 
displaying obtained values in a graph corresponding to a three-dimensional space … and displaying an acceptable range of first, second and third values based on a reference level, are considered, in the opinion of the Examiner as sequences of visualizing obtained data. Examiner equates the aforementioned steps as synonymous with a “scientific method2,” a widely accepted method of organizing human (scientific) activity that includes data gathering and analysis.
The additionally recited step(s) of:
 determining whether a position corresponding to the first value, the second value, and the third value in the graph falls within an acceptable range … falls under both the “scientific method” discussed above (analysis) and also represents a sequence that can be carried out in one’s mind (determining).
The final step of: displaying, when it is determined that the position does not fall within the acceptable range, a mark at a recommended position to which it is recommended that the position is moved, is a step within the scientific method wherein after data is analyzed, a conclusion is reached/presented. [Examiner note(s): the use of pen and paper and/or calculator does not negate the mental process type judicial exception. Examiner is of the opinion that use of pen and paper also meets the recited limitation of “displaying a graph” satisfying both the “organizing human activity” and “mental process” type abstract ideas].
Examiner concludes that claim 22 falls under the both the “organizing human activity” and “mental process” type grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.
Allowable Subject Matter
Claims 1, 3, 5-10, 12-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As per claim 1 and dependent claims 3, 5-10 and 12-19, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising processing circuitry configured to: 
obtain a first value of an X-ray dose, a second value of a spatial resolution and a third value of a contrast to noise ratio … display a first dimension representing the X-ray dose, a second dimension representing the spatial resolution and a third dimension representing the contrast-to-noise ratio … display an acceptable range of the X-ray dose, spatial resolution and the contrast-to-noise ratio in a graph … display a prediction mark in the graph at a position corresponding to the first value, second value and third value; determine whether a position of the prediction mark falls within an acceptable range as a determined result and including all limitations recited in independent claim 1.
As per claim 21, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising processing circuitry configured to:
obtain a first value of an X-ray dose, a second value of a spatial resolution and a third value of a contrast to noise ratio … display a first dimension representing the X-ray dose, a second dimension representing the spatial resolution and a third dimension representing the contrast-to-noise ratio … display an acceptable range of the X-ray dose, spatial resolution and the contrast-to-noise ratio in a graph … determine whether a position corresponding to the first value, second value and third value in the graph falls within an acceptable range; display, when it is determined that the position does not fall within the acceptable range, a mark at a recommended position to which it is recommended that the position is moved and including all limitations recited in independent claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Scientific_method
        2 https://en.wikipedia.org/wiki/Scientific_method